Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.
Remarks
	Applicant's amendment filed on 06/07/2021 has been entered.  Claims 1, 5, 7-8, 10, 12-13, 15, 17 and 19-20 have been amended. Claims 2 and 6 have been cancelled. No claims have been added.  Claims 1, 3-5, and 7-20 are still pending in this application, with claims 1 and 17 being independent.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 7-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Patent Application Pub. No. US 2008/0132962 A1 to DiUbaldi et al. (hereinafter referred to as “DiUbaldi”), further in view of United States Patent Application Pub. No. US 2005/0065553 A1 to Ben Ezra et al. (hereinafter referred to as “Ben Ezra”) and United States Patent Application Pub. No. US 2005/0154426 A1 to Boveja et al. (hereinafter referred to as “Boveja”). 
Referring to claim 1, DiUbaldi discloses a device for treating or preventing dementia in a patient comprising: a housing having an interior portion and an exterior portion (Fig. 3 shows a transcutaneous electrical stimulation device 101 having an interior portion and exterior portion); an electrically permeable contact surface formed on at least part of the exterior portion of the housing and configured to contact an outer skin surface of the neck of the patient (Figs. 1 and 3 show the stimulator device 101 comprises electrodes 110, 1112 and 1114 disposed within the housing of the device, a first layer 1110 that is considered as the permeable contact surface. Fig. 5 and paragraph [0039] states that the target nerve for the transcutaneous stimulation could be the vagus nerve and the preferred location for placement of the device would be the back of the neck); a power source within the interior portion of the housing (e.g. Fig. 1, paragraphs [0030-0033] state that the stimulating device comprises a power source such as battery 102); a signal generator coupled to the power source and configured to generate a waveform, wherein the power source is configured to transmit the waveform non-invasively and transcutaneously through the electrically permeable contact surface and the outer skin surface of the neck of the patient to a vagus nerve within the patient (e.g. Fig. 1, paragraphs [0030-0033] states that the stimulating device comprises a power source and other components such as waveform generators and amplitude modulators to generate signal package capable of transdermally and selectively stimulating target nerves such as vagus nerve using appropriate frequency). 	Duibaldi failed to teach the limitation wherein the signal generator generate a single waveform, wherein the single waveform comprises bursts of pulses with about 2 to 50 pulses per burst, wherein the bursts have a frequency of about 1 to about 100 bursts per second. This limitation is taught by Ben Ezra, which discloses a method and system for application of vagal stimulation to a vagus nerve of the subject. Ben Ezra discloses applying a current to a vagus nerve of the subject, wherein applying the current includes applying the current in bursts of pulses in each of a plurality of cardiac cycles, each of the bursts to contain between 1 to 5 or 1 to 10 pulses, where each of the pulses to have a duration of 
Referring to claim 17, DiUbaldi discloses a device for treating or preventing dementia in a patient comprising: a housing having an exterior portion having one or more electrodes for contacting an outer skin surface of a neck of the patient (Fig. 3 shows a transcutaneous electrical stimulation device 
Referring to claims 3, and 18, DiUbaldi further teaches the limitation wherein the energy source comprises a signal generator and a battery, wherein the one or more electrodes are coupled to the signal generator within the housing (e.g. Fig. 1, paragraphs [0030-0033] state that the stimulating device comprises a power source such as battery 102 and waveform generators). 
Referring to claims 5 and 19, DiUbaldi, Ben Ezra, and Boveja teach the device of claim 1. DiUbaldi fails to teach the limitation wherein each of the bursts are followed by a silent intra-burst period. This limitation is taught by Ben Ezra, as it teaches that applying the current includes applying the 
Referring to claims 7- 9, and 20, DiUbaldi, Ben Ezra, and Boveja teach the device of claim 1. DiUbaldi fails to teach the limitation wherein the frequency is about 5 to 50 Hz, the pulse has a duration of about 50 to 1000 microseconds, or 200 to 400 micro seconds. This limitation is taught by Ben Ezra, which discloses applying a current to a vagus nerve of the subject, wherein applying the current includes applying the current in bursts of pulses in each of a plurality of cardiac cycles, each of the bursts to contain between 1 to 5 or 1 to 10 pulses, where each of the pulses to have a duration of between 200 microseconds and about 2.5 milliseconds (e.g. paragraphs [0204, 0239]). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi to be able to perform stimulation to the vagus nerve at the parameters as taught by Ben Ezra, since such modification would be applying a known technique to a known device, yielding the predictable results of additional function and treatment for the vagus nerve stimulation.
Referring to claim 10, DiUbaldi, Ben Ezra and Boveja teach the device of claim 1 as discussed above. DiUbaldi failed to teach the limitation wherein the single waveform includes an electric current sufficient to modulate the vagus nerve and cause the vagus nerve to generate an action potential. This limitation is taught by Ben Ezra, which discloses a method and system for application of vagal stimulation to a vagus nerve of the subject in order to induce action potentials (e.g. paragraphs [0430-0435]).	It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi and Boveja to be able to perform stimulation to the 
Referring to claim 11, DiUbaldi shows in Fig. 5 that the device 101 a self-contained, portable device. 
Referring to claim 12, DiUbaldi, Ben Ezra and Boveja teach the device of claim 10 as discussed above. DiUbaldi failed to teach the limitation wherein the electric current generates an electric field at the vagus nerve above a threshold for generating action potentials within A and B fibers of the vagus nerve and below a threshold for generating action potentials within C fibers of the vagus nerve. This limitation is taught by Ben Ezra, which discloses an embodiment wherein the electrical current applied is sufficient to induce action potentials in large and medium diameter fibers (A-fibers and B-fibers), but insufficient to induce action potentials in small-diameter fibers (C-fibers) (e.g. paragraphs [0437-0439]). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi to be able to perform stimulation to the vagus nerve as taught by Ben Ezra, since such modification would be applying a known technique to a known device, yielding the predictable results of additional function and treatment for the vagus nerve stimulation. 
Referring to claims 13 and 14, DiUbaldi teaches the device of claim 10 as discussed above, but failed to teach the limitation wherein the electric current generates an electric field of about 10 to about 600 V/m, specifically less than 100 V/m. This limitation is taught by Boveja, which teaches a method and system of providing therapy or alleviating symptoms of neuropsychiatric disorders and cognitive impairments, comprises providing repetitive transcranial magnetic stimulation to the brain and pulsed electrical stimulation to the vagus nerve(s) for afferent modulation (paragraphs [0004-0005]). Referring to paragraph [0131], Boveja discloses the system configured for generating an electric field ranges from 1 V/m to 500 V/m. It would have been obvious for one with ordinary skills in the art at the time the 
Referring to claims 15 and 16, DiUbaldi, Ben Ezra and Boveja teach the device of claim 10 as discussed above. DiUbaldi failed to teach the limitation wherein the electric current generates an electric field at the vagus nerve above a threshold for generating action potentials within fibers of the vagus nerve responsible for activating neural pathways causing release of inhibitory neurotransmitters within a brain of the patient, the neurotransmitters comprise norepinephrine. This limitation is taught by Ben Ezra (e.g. paragraph [0057]). It would have been obvious for one with ordinary skills in the art at the time the invention was made to modify the invention taught by DiUbaldi to be able to perform stimulation to the vagus nerve as taught by Ben Ezra, since such modification would be applying a known technique to a known device, yielding the predictable results of additional function and treatment for the vagus nerve stimulation.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiUbaldi, Ben Ezra and Boveja as applied to claim 1 above, further in view of United States Patent Application Pub. No. US 2008/0221631 A1 to Dupelle (hereinafter referred to as “Dupelle”). 
Referring to claim 4, DiUbaldi, Ben Ezra and Boveja teach the device of claim 1 as discussed above, but failed to teach the limitation wherein the device comprises a volume of electrically conductive fluid within the interior portion of the housing and at least partially surrounding the one or more electrodes. This limitation is taught by Dupelle, which discloses an external defibrillator having transcutaneous electrodes, wherein the electrodes typically include a liquid electrically conductive gel covering the metal layer so that electrical current passes through the gel to the patient’s body (e.g. paragraph [0003]). It would have been obvious for one with ordinary skills in the art at the time the 

Response to Arguments
Applicant’s arguments, filed 06/07/2021 with respect to the rejection(s) of independent claims 1 and 17 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DiUlbaldi, Ben Ezra, and Boveja.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DUC GIA PHAM whose telephone number is (571)270-1789.  The examiner can normally be reached on 11:00 am - 7:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/MINH DUC G PHAM/Examiner, Art Unit 3792   

/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792